Exhibit MUELLER INDUSTRIES, INC. AMENDMENT NO. 4 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Fourth Amendment (this “Amendment”) to the Amended and Restated Employment Agreement (the “Employment Agreement”), dated September 17, 1997, by and between Mueller Industries, Inc. (the “Company”) and Harvey Karp (the “Employee”) is entered into as of this 2nd day of December, 2008, to be effective as of the date hereof. WHEREAS, the Company and the Employee are parties to the Employment Agreement; and WHEREAS, each of the Company and the Employee wish to further amend the Employment Agreement in order to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, the Employment Agreement is hereby amended as follows (with terms not otherwise defined in this Amendment having the same meaning as set forth in the Employment Agreement): §Timing of Bonus Payments during Employment.To the extent all or any portion of the Bonus becomes earned and vested as a result of Employee’s continued service through a specified date (e.g., December 31 of the year to which such Bonus relates), such amount shall be paid at such time as otherwise provided in the Employment Agreement, but in no event later than one day prior to the date that is 2½ months following of the last day of fiscal year in which such specified date falls. §Certain Payments Due on a Termination of Employee’s Employment.Notwithstanding anything in the Employment Agreement to the contrary, the payment (or commencement of a series of payments) under the Employment Agreement of any nonqualified deferred compensation (within the meaning of Section409A of the Internal Revenue Code of 1986, as amended (the “Code”)) that is subject to the permissible payment rules of Section 409A of the Code (“Deferred Compensation”) and is made upon a termination of employment shall be delayed until such time as Employee has also undergone a “separation from service” as defined in Treas.
